
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.25

FRONTIER AIRLINES, INC.
2004 EQUITY INCENTIVE PLAN

STOCK UNIT AGREEMENT


        THIS STOCK UNIT AGREEMENT is made as of the            day
of            , 200    (the "Grant Date"), between Frontier Airlines, Inc., a
Colorado corporation (together with any affiliate, the "Company"),
and                        (the "Grantee").

        1.    Definitions.    The following terms, when used in this Agreement,
shall have the following meanings:

(a)"Cause" means the commission of any act of fraud, embezzlement or dishonesty
by the Grantee, any unauthorized use or disclosure by the Grantee of any
confidential information or trade secrets of the Company, any other intentional
misconduct by the Grantee that adversely affects the business affairs of the
Company or any other conduct that violates the Company's policies or procedures.

(b)"Code" means the Internal Revenue Code of 1986, as amended.

(c)"Committee" means the Compensation Committee of the Board of Directors of the
Company.

(d)"Disability; Disabled" means the status granted to a Grantee when the Grantee
suffers a physical or mental condition or illness that renders the Grantee, even
with attempts by the Company to make reasonable accommodations, totally and
permanently incapable of performing the essential functions of his or her job at
the Company.

(e)"Fair Market Value" means the closing price of the Stock on the principal
exchange or market on which the Stock is traded on the day as of which Fair
Market Value is determined or, if the shares are not traded on that day, the
next following trading day.

(f)"Plan" means the Frontier Airlines 2004 Equity Incentive Plan.

(g)"Retirement" means termination of employment with the Company after the
Grantee has completed at least ten (10) years of service with the Company, which
need not be continuous, and if the sum of the Grantee's attained age on the date
of termination of employment plus years of service equals at least 65.

(h)"Stock" means the Company's common stock, without par value.

        2.    Grant of Units.    Pursuant to the Plan and subject to the terms
and conditions of this Agreement, the Company hereby grants to the
Grantee            stock units ("Units") effective as of the Grant Date. Each
Unit represents the right to receive one share of Stock at the time provided in
this Agreement.

        3.    Vesting.    

        (a)    General.    Except as provided otherwise in this Agreement, if
the Grantee has been employed by the Company continuously since the Grant Date,
the Units shall vest on the fifth (5th) anniversary of the Grant Date. Except as
provided otherwise in this Agreement, vested Units shall be payable at the time
provided in Section 4 below.

        (b)    Death; Disability; Retirement.    If the Grantee terminates
employment with the Company on account of death, Disability or Retirement prior
to the fifth (5th) anniversary of the Grant Date, a pro rata portion of the
Units shall become vested based on the ratio between (i) the number of days of
employment completed from the Grant Date to the date of termination of
employment and (ii) 1826. The Units that become vested shall be payable at the
time provided in Section 4. Any Units that do not become vested pursuant to this
subsection 3(b) shall be forfeited.

        (c)    Termination for Cause.    If the Grantee's employment with the
Company is terminated for Cause, as determined by the Company in its sole
discretion, all Units for which payment has not yet been made pursuant to
Section 4, both vested and unvested, shall be forfeited and no amount shall be
payable with respect to any forfeited Unit.

        (d)    Other Terminations.    If the Grantee terminates employment with
the Company for any reason other than death, Disability, Retirement, or Cause
prior to the fifth (5th) anniversary of the Grant Date, all Units shall be
forfeited.

        4.    Payment for Units, Delivery of Stock Certificates.    When the
Units become payable, they shall be settled in shares of Stock. The Units shall
become payable on the thirtieth (30th) day following the earlier of (i) the
fifth (5th) anniversary of the Grant Date or (ii) the date the Grantee
terminates employment for any reason with vested Units (the "Payment Date"),
unless provided otherwise in this Agreement. Subject to the provisions of
Section 7 below, Stock certificates evidencing the Stock, or an electronic
transfer of shares to the Grantee's broker (in either case, the "Certificates"),
shall be issued to the Grantee as of the Payment Date and registered in the
Grantee's name on the records of the Company. Subject to and conditioned on the
satisfaction of any withholding obligations, the Certificates shall be delivered
to the Grantee as soon as practicable after the Payment Date. Notwithstanding
the foregoing, if, at the time that payment is due under this Section 4, the
Company's deduction for compensation payable to the Grantee is subject to the
restrictions of Section 162(m) of the Code ("Section 162(m)"), payment shall not
be made until the Company's deduction for the compensation attributable to the
payment is not limited by Section 162(m). Further, if the Grantee is a "key
employee" for purposes of Section 409A of the Code, payment shall be delayed for
6 months or other period required by Section 409A of the Code.

        5.    Dividend Equivalents.    If the Company pays a cash dividend or
makes any other cash distribution with respect to the Stock during the vesting
period, the Grantee shall be granted a number of additional Units (referred to
as dividend equivalents) equal to the amount of cash distributed with respect
the number of shares of Stock that is equal to the number of Units set forth in
Section 2 divided by the Fair Market Value of a share of Stock on the date the
cash dividend or distribution is made to the shareholders. The Units
representing dividend equivalents shall vest (or shall be forfeited) and, to the
extent vested, shall be paid, at the same time as the Units granted under
Section 2.

        6.    Adjustment of and Changes in the Common Stock.    The Units shall
be adjusted as provided in Section 11 of the Plan; provided that no adjustment
shall be contrary to Code section 409A or shall be effected in a manner that
would subject the Grantee to taxes and penalties under Code section 409A.

        7.    Withholding.    Upon the award, vesting, and/or payment of any
number of the Units, the Grantee shall make appropriate arrangements with the
Company to make payment to the Company of the amount required to be withheld
under applicable federal, state, local, and other tax laws (collectively,
"Withholding Taxes"). The Grantee may elect to pay such Withholding Taxes in
cash by delivering to the Company a check payable to the order of the Company
or, if the Company agrees, by authorizing the Company to withhold the amount due
from the Grantee's pay during the pay periods immediately preceding and
following the date on which any such Withholding Tax liability arises. If the
Withholding Taxes arise on or after the date the Units become payable, the
Grantee may, in addition to the methods described in the preceding sentence,
elect to pay such Withholding Taxes (a) by selling a portion of the Stock then
payable under this Agreement if otherwise permitted by this Agreement or (b) as
permitted by Section 14 of the Plan and as otherwise permitted by this
Agreement, by having the Company withhold from the shares otherwise payable and
deliverable to the Grantee a number of shares having a Fair Market Value equal
to the amount of the minimum required Withholding Taxes, or such lesser amount
as the Grantee may elect. In such case, the value of the shares to be withheld
shall be based on the Fair Market Value of the shares on the date the amount of
Withholding Taxes is determined (the "Tax Date"). The Grantee must make an
irrevocable election of the manner of payment of the Withholding Taxes no later
than fourteen (14) calendar days prior to the Tax Date; provided however, if the
Grantee is subject to Section 16(b) of the Securities Exchange Act of 1934, the
election shall be made in accordance with the requirements of Rule 16b-3. If, on
and after the time the Units become payable, the Grantee has not made
arrangements satisfactory to the Company to pay the Withholding Taxes, the
Company shall withhold from the shares, a number of shares having a Fair Market
Value equal to the amount required to pay the Withholding Taxes. The value of
the shares to be withheld shall be based on the Fair Market Value of the shares
on the Tax Date. The Company shall not deliver any shares of Stock unless and
until the Grantee has delivered to the Company, or has made arrangements
satisfactory to the Company to provide fully for the payment of, the required
Withholding Taxes.

        8.    Restriction on Transferability; Nonalienability of Benefits.    

        (a)    Limitation on Transferability.    Units, whether or not vested,
may not be sold, assigned, transferred by gift or otherwise, pledged or
hypothecated, or otherwise disposed of, by operation of law or otherwise at any
time. Any attempt to do so shall be null and void. However, Units may be
transferred in connection with a divorce or other dissolution to the extent
permitted by Code § 409A and the regulations and other guidance promulgated
thereunder.

        (b)    Nonalienation of Benefits.    Except as provided in subsection
9(a) above, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber, or charge the same
will be void, and (ii) no right or benefit hereunder will in any manner be
liable for or subject to the debts, contracts, liabilities, or torts of the
Grantee or other person entitled to such benefits.

        9.    No Rights as a Shareholder.    The Grantee shall have no voting or
any other rights as a stockholder of the Company with respect to the Units. Upon
payment of the Units and the transfer of shares of Stock to the Grantee, the
Grantee shall have all of the rights of a shareholder of the Company. The
Grantee's right to receive Stock under this Agreement shall be no greater than
the right of any unsecured general creditor of the Company.

        10.    Stock Reserve.    The Company shall at all times during the term
of this Agreement reserve and keep available such number of shares of Stock as
will be sufficient to satisfy the requirements of this Agreement, and the
Company shall pay all original issue taxes (if any) on the issue of Stock
pursuant to this Agreement, and all other fees and expenses necessarily incurred
by the Company in connection therewith.

        11.    Miscellaneous.    

        (a)    Notices.    Any notice required or permitted to be given under
this Agreement shall be in writing and shall be given by first class registered
or certified mail, postage prepaid, or by personal delivery to the appropriate
party, addressed:

If to the Company, to Frontier Airlines, Inc. Attention: Corporate Secretary,
7001 Tower Road, Denver, Colorado 80249-7312, or at such other address as may
have been furnished to the Grantee in writing by the Company; or

If to the Grantee, to the address indicated below the Grantee's signature block
to this Agreement, or at other address as may have been furnished to the Company
in writing by the Grantee.

        Any such notice shall be deemed to have been given as of the second day
after deposit in the United States mails, postage prepaid, properly addressed as
set forth above, in the case of mailed notice, or as of the date delivered in
the case of personal delivery.

        (b)    Amendment.    Except as provided herein, this Agreement may not
be amended or otherwise modified unless evidenced in writing and signed by the
Company and the Grantee. Notwithstanding the foregoing, this Agreement may be
amended in the sole discretion of the Committee to make any changes that are
necessary to comply with Section 409A of the Code and any guidance issued under
Section 409A of the Code. Further provided that no amendment to this Agreement,
other than an amendment to comply with Section 409A of the Code, may adversely
affect the rights of the Grantee without the Grantee's consent.

        (c)    Compliance with Securities Laws.    This Agreement shall be
subject to the requirement that if at any time counsel to the Company shall
determine that the listing, registration, or qualification of the shares of
Stock that may be issued in payment of the Units upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
or regulatory body, is necessary as a condition of, or in connection with, the
issuance of such shares hereunder, no shares of Stock shall be issued in payment
of any Units unless such listing, registration, qualification, consent or
approval shall have been effected or obtained on conditions acceptable to the
Committee. Nothing herein shall be deemed to require the Company to apply for or
obtain such listing, registration, or qualification.

        (d)    Construction; Severability.    The section headings contained
herein are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement. The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, and each other
provision of this Agreement shall be severable and enforceable to the extent
permitted by law.

        (e)    Waiver.    Any provision contained in this Agreement may be
waived, either generally or in any particular instance, by the Committee
appointed under the Plan, but only to the extent permitted under the Plan.

        (f)    Binding Effect.    This Agreement shall be binding upon and inure
to the benefit of the Company and the Grantee and their respective heirs,
executors, administrators, legal representatives, successors and assigns.

        (g)    Rights to Employment.    Nothing contained in this Agreement, and
no action of the Company or the Committee with respect hereto, will confer or be
construed to confer on the Grantee any right to continue in the employ of the
Company or interfere in any way with the right of the Company to terminate the
Grantee's employment at any time, with or without cause, subject to the
provisions of any employment agreement between the Grantee and the Company. This
Agreement is limited solely to governing the rights and obligations of the
Grantee with respect to the Units.

        (h)    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado. Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum.

        (i)    Grantee Acceptance.    The Grantee will signify acceptance of the
terms and conditions of this Agreement by signing in the space provided below
and returning a signed copy to the Company.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

  FRONTIER AIRLINES, INC.
 
By:


--------------------------------------------------------------------------------


 
Name:


--------------------------------------------------------------------------------


 
Title:


--------------------------------------------------------------------------------


 
GRANTEE
 


--------------------------------------------------------------------------------


 
Name:


--------------------------------------------------------------------------------


 
Address:


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------





QuickLinks


STOCK UNIT AGREEMENT
